DETAILED CORRESPONDENCE
Priority Status
Foreign priority benefit under 35 U.S.C. 119 (a)-(d) is acknowledged. 

Status of Claims
Claim(s) 1-24 is/are pending/examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Non-structural generic placeholders that may invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for”.1, 2
Structural placeholders that do not invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “circuit for,” “detent mechanism,” “digital detector for,”  “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.”3, 4
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“selection unit for” (see Claim 1) is a claim limitation imported from Applicant’s Specification ¶ 38 which reads, “The evaluation unit 22, the selection unit 23, the execution controller 24 and the monitoring unit 25 may be implemented as dedicated hardware, for example, as integrated circuits. However, they may naturally also be partially or completely combined or implemented as software which runs on a suitable processor, for example, on a GPU or CPU.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15 and 17-23 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by DE102016000493 A1 from IDS (hereafter “D1”).

Regarding Claim 1, D1 discloses an apparatus for configuring a control system (e.g., “vehicle system”) for an at least partially autonomous transportation vehicle (see at least Abstract, ¶ 3, 21, 38. D1 discloses an autonomous vehicle with driver intervention thus is broadly interpreted as at least partially autonomous.), the apparatus comprising:
a selection unit for (e.g., “hardware and/or software”) selecting two or more AI modules (e.g., “neural networks”) from a library (“database”) of AI modules during driving based on selection criteria (e.g., “configuration parameter sets”) (see at least English translation ¶ 3, 8-14, 31. D1’s invention is implemented by hardware and/or software according to ¶ 3, 10 and 31 which are equivalent to the imported Claim Interpretation from Applicant’s Specification.); and
an execution controller (e.g., “hardware and/or software”) for initiating execution of the two or more AI modules by the control system (see at least English translation ¶ 8-14, 31).

Regarding Claim 2, D1 discloses wherein the selection criteria relate to a current driving situation (see at least English translation ¶ 12), properties of other selected AI modules (see. At least English translation ¶ 13) or (Only one option is required to satisfy an “or” limitation.) an expected future (e.g., “predictors”); see at least English translation ¶ 12).
Regarding Claim 3, D1 discloses wherein the AI modules are assessed by a backend (e.g., “server”) (see at least English translation ¶ 20).

Regarding Claim 4, D1 discloses wherein the assessment of the AI modules by the backend considers functional properties (e.g., “driving situation classes”) and non-functional properties (e.g., “environmental data describing the surroundings  of the motor vehicle” and/or “weather”) of the AI modules (see at least ¶ 1, 20-21, 29-30, 36).

Regarding Claim 5, D1 discloses wherein properties of the two or more AI modules are used to aggregate the results of the two or more AI modules for a current context (see at least English Translation ¶ 29-36).

Regarding Claim 6, D1 discloses wherein the aggregation is carried out by calculating, replacing or selecting, by objects or classes, the results of the two or more AI modules (see at least English Translation ¶ 21-22, 29-36).

Regarding Claim 7, D1 wherein, when starting a newly selected AI module, an AI module to be replaced remains active until the newly selected AI module has started completely (see at least ¶ 21-22, 34).

Claim(s) 9 and 17 repeat the subject matter of Claim 1 and rejected in like manner.
Claim(s) 10 and 18 repeat the subject matter of Claim 2 and rejected in like manner.
Claim(s) 11 and 19 repeat the subject matter of Claim 3 and rejected in like manner.
Claim(s) 12 and 20 repeat the subject matter of Claim 4 and rejected in like manner.
Claim(s) 13 and 21 repeat the subject matter of Claim 5 and rejected in like manner.
Claim(s) 14 and 22 repeat the subject matter of Claim 6 and rejected in like manner.
Claim(s) 15 and 23 repeat the subject matter of Claim 7 and rejected in like manner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 16 and 24 is/are rejected under 35 U.S.C. § 103 as being unpatentable over D1 and further in view of Official Notice.

Regarding Claim 8, D1 does not directly disclose wherein three or four redundant AI modules are selected for execution.
However, The Examiner takes Official Notice that it is well known in the computing art, data redundancy is used to protect against data loss/corruption. It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify D1’s invention by incorporating redundancy of critical information as taught by Official Notice in order to protect against data loss/corruption.

Claim(s) 16 and 24 repeat the subject matter of Claim 8 and rejected in like manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20030172321 A1 in ¶ 35 reads, “Data striping is a process wellknown to those skilled in the art which breaks down data into chunks and writes the data in stripe-like patterns across a number of disk drives 216. Using parity to add redundancy is also well-known to those skilled in the art and permits the recreation of data that is lost in the event of a fault such as a disk drive failure.”

Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        2 MPEP § 2181 (I)(A), first paragraph
        3 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        4 MPEP § 2181 (I)(A), second paragraph